Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (In millions) (Unaudited SixMonthsEnded June 30, 2007 2006 Earnings: Income before taxes $ 88.5 $ 106.2 Add (deduct): Equity in income of non-consolidated affiliates (20.4 ) (25.1 ) Amortization of capitalized interest 0.1 0.1 Fixed charges as described below 15.1 14.9 Total $ 83.3 $ 96.1 Fixed Charges: Interest expensed $ 9.9 $ 10.2 Estimated interest factor in rent expense(1) 5.2 4.7 Total $ 15.1 $ 14.9 Ratio of earnings to fixed charges 5.5 6.4 (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
